Fourth Court of Appeals
                                       San Antonio, Texas
                                           December 12, 2018

                                          No. 04-18-00853-CV

                                  IN RE C.D.M and C.M.M, Children

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

    The relator’s motion for extension of time to file transcript with this court is hereby
GRANTED.


           It is so ORDERED on this December, 2018.



                                                                   PER CURIAM




       ATTESTED TO: _________________________
                    KEITH E. HOTTLE,
                    Clerk of Court




           1
           This proceeding arises out of Cause No. 2012-CI-13803, styled In the Interest of C.D.M. and C.M.M.,
Children, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales
presiding.